Citation Nr: 0207146	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  93-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for dysthymic disorder with 
anxiety, initially assigned a 30 percent evaluation, 
effective from November 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1954 to July 
1956 and from August 1959 to November 1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1992 and later RO rating decisions that granted 
service connection for dysthymic disorder with anxiety, and 
assigned a 30 percent evaluation for that disorder, effective 
from November 1990.  In a June 1996 decision, the Board 
denied the appeal for a higher rating for dysthymic disorder 
with anxiety.

The veteran appealed the June 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 1996, a Court order granted an October 1996 joint 
motion from the parties to vacate and remand the June 1996 
Board decision for readjudication.  The case was thereafter 
returned to the Board.  In July 1997 and November 2000, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's psychiatric disability was manifested 
primarily by depression and anxiety that produced no more 
than definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks from November 1990 except for the 
period from September 1, 1995, to November 9, 1999, when the 
symptoms included some suicidal ideation and produced 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.

2.  Symptoms such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships that 
produced considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
were not present at any time from November 1990 except for 
the period from September 1, 1995, to November 9, 1999.

3.  Symptoms such as obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to maintain 
effective relationships that produced severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood were not present from 
September 1, 1995 to November 9, 1999.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dysthymic disorder with anxiety are not met at any time from 
November 1990 except for the period from September 1, 1995, 
to November 9, 1999, when the criteria for a 50 percent 
rating are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9405, effective prior to November 7, 
1996, 4.130, Code 9433, effective as of November 7, 1996 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for dysthymic disorder with anxiety, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the service-connected 
psychiatric disorder.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1954 to July 
1956 and from August 1959 to November 1972.

VA medical records show that the veteran was seen and 
evaluated for psychiatric problems from 1990 to 2002.  The 
more salient medical reports related to the claim being 
considered in this appeal are discussed below.

A VA report shows that the veteran was hospitalized for 
treatment of psychiatric problems in June 1990.  It was noted 
that the veteran had a history of alcohol problems.  He had a 
Master's degree in Library Science and worked as a librarian.  
He was married and had 4 children.  On examination he was 
casually dressed, disheveled, tired, exhausted, irritable, 
sad, emotional, shaking, anxious, and nervous.  He had a low 
attention span.  He was fearful and had no confidence.  He 
was fairly cooperative.  His speech was normal in tone and 
rate, circumstantial, pressured, and fairly productive.  He 
had a sad affect and was depressed.  He denied suicidal and 
homicidal ideas.  He felt hopeless, worthless, and useless.  
He was alert, active, and aware of his surroundings.  He was 
oriented to place, time, and person.  His memory was intact.  
He had poor insight and judgment.  He was treated for acute 
alcohol intoxication, dependence, depression, and inability 
to handle situation at home.  The Axis I diagnoses were acute 
alcohol intoxication and dependence; benzodiazepine 
dependence; and anxiety disorder. 

The veteran underwent a VA psychiatric examination in July 
1992.  He reported working at various jobs since separation 
from service.  His most significant employment in recent 
years had been from 1984 to 1990 when he was working for a 
consulting engineering firm as a librarian.  That job was 
highly stressful and he was let go.  He had not been able to 
find comparable employment since then.  He was working for a 
rescue mission that was a 35 hour a week job.  He reported 
feeling anxious and being unable to accomplish even simple 
tasks.  He felt inadequate to do various jobs.  His speech 
was coherent and relevant.  His affect was somewhat anxious, 
but he was able to smile appropriately.  He did not appear 
suicidal although he admitted to having periods of 
hopelessness and inadequacy.  Recent and remote memory 
appeared good. His insight and judgment appeared good.  The 
Axis I diagnoses were depressive disorder,  NOS (not 
otherwise specified); anxiety disorder, NOS; and alcohol 
dependence, in remission.  The Axis V diagnosis was 70, and 
70 in the past year.

The veteran underwent VA psychiatric examination on September 
1, 1995.  He reported that he had difficulty to manage his 
depression without medication, and that he managed his life 
through full-time work at a rescue mission.  It was noted 
that he was married and had 5 children.  His affect was cool.  
He was somewhat depressed and there was evidence of mild 
thought blocking.  There were no psychotic symptoms.  He had 
been off medications for 2 years.  The Axis I diagnosis was 
dysthymic disorder with anxiety.  The Axis V diagnosis or GAF 
(global assessment of functioning) was 58.  It was noted that 
the veteran underwent psychological testing that indicated a 
score consistent with moderate depression, and that he 
displayed the profile of a depressed, anxious, and obsessive 
compulsive man with some suicidal ideations for which 
psychotherapy and chemotherapy was indicated.

A VA report shows that the veteran underwent 
neuropsychological assessment in February 1998 that revealed 
intellectual functioning within the average to the superior 
range and no signs of an organic mental disorder.  There were 
some mild difficulties with design construction noted on 
several tests that appeared to relate to long-standing 
tremors of unknown etiology.  The tremors appeared 
occasionally during testing especially, if time limits were 
employed.  

At a VA psychiatric examination in July 1998, the veteran 
reported that he had had nothing to drink since 1990.  He was 
affable and cooperative.  There was no evidence of 
hallucinations, delusions or other psychotic symptoms.  He 
was on no psychotropic medications.  It was noted that 
psychological testing indicated moderate to severe 
depression, and an agitated depressed man with both 
depression and anxiety.  The Axis I diagnoses were dysthymic 
disorder with anxiety; and alcohol dependence in remission.  
The GAF was 60.

A VA medical report of the veteran's treatment in April 1999 
notes that his anxiety and depression were stable and under 
good control.  He was deciding on whether to have another 
cornea transplant.  He was undecided on whether to return to 
work at the rescue mission.

The veteran underwent VA psychiatric evaluation on November 
9, 1999.  He reported that he got extremely anxious at times 
and that he also got depressed.  He reported that he had not 
used an anti-depressant for 2 years, and that he was taking 
lorazepam for anxiety.  He was working at a rescue mission 
and liked it.  He was alert and oriented in 3 spheres.  His 
mood was "even".  There were no suicidal or homicidal 
ideations present.  The assessments were generalized anxiety 
disorder and dysthymic disorder.  The GAF was 61.

The veteran underwent a VA psychiatric examination in January 
2001.  He reported that he had retired from his job at a 
rescue mission in June.  He gave a history of recent lumbar 
laminectomy and that he became depressed after the surgery.  
He reported loss of interest, poor concentration, poor 
appetite, poor sleep, and depressed mood.  He was alert and 
attentive.  His speech was normal in rate and rhythm.  His 
mood was appropriate and there were no overt signs of 
depression.  His affect was appropriate.  His immediate, 
recent, and long-term memory was grossly intact.  There were 
no loose thought associations.  At times there were 
rambling/circumstantial and overinclusive thoughts, but 
overall he was coherent.  There were no suicidal or homicidal 
thoughts.  The Axis I diagnoses were dysthymia exacerbation; 
and rule out superimposed major depression.  The Axis V 
diagnosis was 65.

The VA medical reports of the veteran's outpatient treatment 
show that he occasional receives psychiatric therapy and uses 
medication for his psychiatric problems.  Those reports also 
reveal continuous treatment for various disabilities that are 
not related to service which interfered with his employment 
when working.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 30 percent evaluation is warranted for dysthymic disorder 
that produces definite social and industrial impairment.  A 
50 percent rating is warranted for dysthymic disorder where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9405, 
effective prior to November 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9433, effective 
November 7, 1996, dysthymic disorder will be rated as 
follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence shows that the veteran was hospitalized in 1990 
for psychiatric treatment of acute exacerbation of 
psychiatric symptoms that were primarily related to alcohol 
intoxication and dependence or a psychiatric condition that 
has not been related to service.  The symptoms of a non-
service-connected disability may not be considered in the 
evaluation of the service-connected dysthymic disorder with 
anxiety.  38 C.F.R. § 4.14.

The evidence reveals that the veteran had undergone various 
VA psychiatric evaluations from 1992 to 2001 that show GAF 
scores ranging from 58 to 70.  A GAF of 58 or 60 is 
indicative of moderate difficulty in social, occupational or 
school functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
psychiatric disability.  38 C.F.R. § 4.125, effective prior 
to and as of November 7, 1996, respectively.  A GAF of 61 
through 70 is indicative of mild symptoms or some difficulty 
in social, occupational or school functioning, but generally 
indicates the individual is functioning pretty well and has 
some meaningful interpersonal relationships.

After consideration of all the evidence, the Board finds it 
reveals that the veteran's psychiatric disability was 
manifested primarily by depression and anxiety that produced 
no more than definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks from November 1990 except for the 
period from September 1, 1995, to November 9, 1999, when the 
symptoms included some suicidal ideation as indicated on 
psychological evaluation conducted in conjunction with his VA 
psychiatric examination on September 1, 1995, and produced 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.  As of the time of the November 9, 1999, VA 
psychiatric evaluation, however, suicidal ideation was no 
longer found and the GAF had improved to 61.  The evidence 
also reveals that his GAF had improved to 65 in January 2001 
at the time of another VA psychiatric examination.

The Board does not find evidence that shows symptoms 
attributable to the veteran's service-connected psychiatric 
disability, such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships that 
produced considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
from November 1990 except for the period from September 1, 
1995, to November 9, 1999, in order to support the assignment 
of a higher rating for the dysthymic disorder with anxiety 
under the provisions of diagnostic code 9405, effective prior 
to November 7, 1996, or diagnostic code 9433, effective as of 
November 7, 1996.

Nor does the evidence reveal that the veteran has symptoms 
such as obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to maintain 
effective relationships that produced severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood from September 1, 1995 
to November 9, 1999, in order to support a rating in excess 
of 50 percent for the dysthymic disorder with anxiety during 
that time frame under the above-noted diagnostic codes.  The 
Board recognizes that some suicidal ideation was noted on the 
report of the veteran's VA psychiatric examination on 
September 1, 1995, but the overall evidence does not indicate 
that his psychiatric manifestations produced severe social 
and industrial impairment or occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood at that 
time.  The Board also recognizes that the evidence reveals 
that the veteran is no longer working, but he retired around 
June 2000 and the evidence indicates that he had various 
other non-service-connected disabilities that interfered with 
his employment.

In view of the above, the Board finds that the preponderance 
of evidence is against the claim for a higher rating for the 
dysthymic disorder at any time from November 1990 except from 
September 1, 1995, to November 9, 1999, when a 50 percent 
evaluation is warranted for the disorder.  Fenderson, 12 Vet. 
App. 119.  The 50 percent evaluation for dysthymic disorder 
with anxiety, effective from September 1, 1995, is assigned 
under diagnostic code 9405, effective prior to November 7, 
1996.  As of November 7, 1996, until September 1, 1999, the 
50 percent evaluation is assigned under either diagnostic 
code 9405 or 9433, effective prior to and as of November 7, 
1996, respectively, but not both.  Hence, the claim is denied 
except as otherwise indicated.  The benefit of the doubt 
doctrine is not for application to the portion of the claim 
that was denied because the preponderance of the evidence is 
against that portion of the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher evaluation for dysthymic disorder with anxiety, 
rated as 30 percent disabling, effective from November 1990, 
is granted except for the period from September 1, 1995, to 
November 9, 1999, when an increased evaluation of 50 percent 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

